Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
        Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first
paragraph, as failing to comply with the enablement requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to enable
one skilled in the art to which it pertains, or with which it is most nearly connected, to
make and/or use the invention. In this case, it appears that:
Claim 1:  A) determining of the difference in velocity of the transmitted non-optical electromagnetic radiation and thus, determining of the dielectric constant from said difference has not been described in the specification.
B) non-optical electromagnetic radiation has not been described in the specification. What is described in the specification is electromagnetic radio signal and other electromagnetic radiation.
cross-sectional area of the return signal is determined/ measured? Please note, although the term cross-section is mentioned in the specification, it is not clear from the specification how it is obtained.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
            Claims 1, 4-7, 9, 11-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
In this case, the claim language is confusing because:
Claim 1:  A) it is not clear how a power of the return signal is determined.
B) It is not clear how the difference/ change in velocity (speed) is determined.
C) How a cross-sectional area of the return signal is determined/ measured?
Claims 1, 4, 5, 6: the preamble of the claims is directed to determining a first temperature estimate. The body of the claim is directed to determining of the first temperature estimate and storing it in a log file. Therefore, it is not clear how claims 4, 5, 6 claiming second, third and fourth temperature estimates  would further limit claim 1.
Claim 4: it is not clear how the ratio of a beam diameter parameter and a wavelength of the return signal are determined. What Applicant means by a beam diameter? Does Applicant mean a measure related to the cross-section of claim 1?
Claim 5: it is not clear how a ratio of energy density and signal frequency
(what particular signal) are determined.
Claim 6: it is not clear how a ratio of a total frequency percentage and a bandwidth
and a wavelength compression parameter are determined.
Claim 7: it is not clear how the limitations of claim 7 (obtaining a profile image/ scan)
would further limit claim 1 which claim 7 is dependent on. How the scan is related to the first temperature estimate of claim 1?
Claim 9: it is not clear how claim 9 would further limit claim 1 since the preamble of
claim 1 is directed to a first temperature estimate not to a depth (obtaining a depth scan). It is not clear how a depth scan is performed. It is not clear how the depth information could be used to obtain the first temperature estimate of claim 1.
Claim 11: it is not clear how a temperature estimate for a plurality of layers is determined? Does applicant mean  that the first temperature estimate of claim 1 is determined for a plurality of layers? Perhaps Applicant should combine claim 11 with claim 12 in order to clarify claim 11.
Claim 13: A) it is not clear if a WARR is used in addition to the transmitter and receiver of claim 1, or the transmitter and receiver of claim 1 include WARR.
B) it is not clear how the limitations of claim 13 (along with the limitations of claim 9) would further limit claim 1, which is directed to determining a first temperature estimate.
Claim 14: it is not clear if a common point scan used in addition to the transmitter
and receiver of claim 1, or include the transmitter and receiver of claim 1, or it is a
different structure. How the limitations of claim 14 along with claim 9 would further limit claim 1?
Claim 15: it is not clear what Applicant means by at least one ray tracing. What
particular ray tracing applicant means? How the Normal Move-out technique is
obtained? Does Applicant mean some known method/ method steps? How the limitations of claim 15 along with claims 9, 13 would further limit claim 1?
Claims 9, 11, 12, 13, 14, 15: it is not clear how the depth data is being used to
determine the temperature of claim 1. How the limitations of these claims would further
limit claim 1?
Claim 18: it is not clear how the mapping is performed, since only one first temperature estimate was obtained in claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9, 11-18, 20 have been
considered but are moot because the new ground of rejection necessitated by the
amendment. See 112 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Roeder (U.S. 8485722) discloses a subsurface temperature measurement system
(Abstract) using a transmitter to transmit a EM signal into the ground and receiver
to detect a return signal (Figs. 1 -2: antenna 14, radiometer 12 and Col. 5,1.8-11:
"As another example, antenna may include a single antenna having a bandwidth
suitable for transmitting and receiving electro-magnetic radiation at multiple frequencies
utilized by radiometer 12."). Temperature of the subterranean feature can then be
determined (Col. 7,1.16-20:" When worn by a user, the sole of shoe 30 may provide
relatively close contact of antenna 14 to the surface of substrate 24, which in this case,
is the Earth, to determine subsurface temperatures of certain subterranean features
26.")
Prammer (U.S. 8704677) teaches to map the temperature along the borehole, Fig. 23.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number
is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see hitp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855
August 24. 2021